Title: To George Washington from William Heath, 9 November 1781
From: Heath, William
To: Washington, George


                  Dear General
                     
                     Head quarters Continental village Novr 9th 1781
                  
                  since I had the honor of addressing your Excellency, this morning I have received the enclosed papers from Major General Lord Stirling by which, your Excellency will perceive, that the enemy have been compleatly disappointed in their designs on the northern frontiers of this State, and defeated with considerable loss.  The Address, gallantry, and persevering activity exhibited by Colonel Willett on this occasion, do him the highest honor.  The conduct of Major Rowley, and the brave Militia under his command, at a critical moment, merit particular commendation.  I have the honor to be With the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        My Lord
                        Fort Rensiler November 2nd 1781
                     
                     Haveing just returned from pursuing the Enemy, my first business is to acquaint your Lordship of the particular transactions that have taken place in this quarter from the time of their first appearance.
                     Eight OClock P.M. of the 24 Ulto I received advice that a considerable body of the Enemy were discoverd in the upper part of the Mohawk District—every means was instantly taken to collect the Force of the Country in order to oppose them without loss of time, so that by one oClock the following day I was within two Miles of Fort Hunter with between four and five Hundred Levies of Militia—there I learnt that the Enemy haveing burnt several Houses and Barns at Warrensbush had crossed the River at a Ford some distance below & were marching to Johnstown, this obliged me to cross the River as soon as possible and march by the shortest route to the place whither they were directing their course—when within two Miles of Johnstown I was informed they were already there—had halted and busy in killing Cattle belonging to the Inhabitants.  Thus situated & determined to attack them as soon as possible, and ordering the left wing of the few Troops I had to perform a Circuit through the Woods and fall upon their right Flanks while the right Wing advanced in Front—a few minutes brought us in view of them.  the Troops of this Wing were pushed on to a Field adjoining to the one possessed by the Enemy where they displayed to the Right & advanced in a Line towards them who retired with precipitation to a neighbouring Wood closely pressed by our advance who began to Skirmish with them while the remainder of the Wing was advancing briskly in two Columns—in this pleasing situation without any aparent cause the Whole of this wing turned about & Fled—nor was it possible to Rally them, a Field piece which was left upon a Heighth at a small distance from the Wood to secure a Retreat, was abandoned and fell into the hands of the Enemy, at this critical period our Left wing commanded by major Rowley of the Massechusetts State & composed of the Militia of the county except about sixty of the Levies of the above State made their appearance in the Enemies rear—these soon regained every thing our Right Wing had lost and more,  night came on and the enemy retired into the Wood leaveing a large number of their packs behind them.  After marching 6 Miles they encamped on the Top of a Mountain.  By information from prisoners who made their escape from them in the night it appeared to be their intention to strike at the Frontier of Stone Arabia in order to furnish themselves with provisions, this induced me to March to that place the next Morning where we remained all that day and night without hearing any thing further from them than that they were pointing their route further into the wilderness, I was not sure they were unable to make any sudden stroke below the little falls & in consequence on the morning of the 27th I removed to the German Hutts in order to be between the enemy and their Boats which they had left at Oneida Creek.  On my way I learnt that the party which I had detached to destroy them had returned without doing their duty—the 28th was passed in furnishing the Choicest of the Troops with Five Days provisions & Sixty Oneida Indians who had this Day joined me.  It now appeared clearly that the Enemy haveing given up the hope of returning to their Boats were directing their March to Bucks Island or to Osswagawe.  The Troops intended to persue them to the amount of near 400 besides Indians crossed the Mohawk at Fort Harkimer and incamped in the Woods—the Day following We Marched upwards of 20 Miles north into the Woods through a Snow Storm.
                     And about 8 oClock A.M. of the morning of the 30th we fell in with the Enemy between their rear Guard and a detachment of 40 Men with some Indians—These it was intended should procure a Fresh supply of provisions and follow after their Troops who were to continue their route—some of this party were taken, some killed, and the rest dispersed.  Their Main Body set out on a Trot in indian File & were pursued as warmly and closely as possible untill quite night—our persuit they but once indeavoured to resist which was at a very bad Ford on Canada Creek where they left Major Walter Butler and several more—(this is the same Butler who commanded the Massacre at Cherry Valley in Novmr ’78)  We have lost but one man on the persuit—Our Indians were very usefull and behaved with their Usual alertness, upon such occations your Lordship knows they are the best Cavalry for the Service of the Wilderness.  Strange as it may appear it is true that notwithstanding the Enemy had been four Days in the Wilderness with only half a pound of Horse Flesh each Man pr Day yet in this famished situation they troted 30 Miles before they stoped.  Many of them indeed fell a sacrifise to such treatment—their pack & Blankets were Strewn through the Woods, all their Horses except 5 which were sent a considerable distance forward in their Van with their wounded and a few prisoners—fell into our hands.
                     In this situation I left the unfortunate Major Ross—unfortunate I call him for he was surely so in takeing Charge of so fine a Detachment of Men to execute so dirty and trifling piece of business as he was sent on at such imminse hazard and Exquisite Toil—to Fatiague the  Troops any longer appeared unnecessary—the Enemy who continued their Flight great part of the night had got greatly the Start of us, and almost certain destruction appeared before them—A seven Days March, Rivers passable but upon Rafts, a barren wilderness in an inclement season of the year to be encountered with before they can obtain any provisions.  Besides our situation had we pursued them a Day or two longer might become little better than theirs,  Indians and many of the Troops in order to persue them with greater Vigour had thrown aside their Blankets & provisions which was now 20 Miles or more in their rear—in fine we left them in such a Situation perhaps more suited to their Demerit than a Musquit, a Ball, a Tomahawk or Captivety.
                     I shall not attempt to give your Lordship an Account of the whole of the Enemys Loss, from the beginning to the End of the affair—The fields of Johnstown, the Brooks & Rivers, the hills and mountains, the deep and gloomy marches through which they had to pass, these must tell these only can tell, & perhaps at least the Officer who ever he is that detach’d them on this Paltry expedition. The desolate region they travers’d in their flight while we were persuing them lies upwards of thirty miles North of Fort Schuyler—It would be wrong in me to close this Letter without assuring your Lordship that the Troops in general who were with me on this Service, supported the great fatiques they had to incounter with a Soldier like fortitude—To Andrew Fink Esqr. formerly a Captain in Colo. Van Schaicks Regiment but at present a Majistrate in this County, who perform’d the services of a Brigade Major I am under great obligations, for his particular attention great dilligence and manly deportment through the whole of this expedition.
                     Inclos’d is a particular return of the force of the Enemy—Returns of our kill’d & wounded and such as shall be proper to transmit to your Lordship shall be put forward as soon as collected.  I remain with Sentiments  of the great Esteem and respect your Lordships very humble Servant
                     
                        Marinus Willet
                     
                  
                  
                Enclosure
                                    
                     
                        Dear Sir,
                        Saratoga Novr 3d-6 1781
                     
                     I had the honor to receive your letter of the 29th on the first instant with the glorious news of the surrender of the Earl of Cornwallis, with all the force under his command to our illustrious Commander in Chief on the 19th.  an event that has few parallels in history; and of the highest importance in the scale of the war: one of the probable consequences will be the establishment of this Independant Empire acknowledged by Great Brittain as well as all the rest of the maritime powers in Europe and I do most sincerely congratulate you on it—We had it announced here by fourteen Cannon, the last in compliment to our Friends in Vermont who have with great alertness joined us to repel the attempt of our common enemy.
                     Considering the advanced season of the year, the late heavy rains which have swolen the rivers so as to render every ford impassible, the probability of the lakes soon being rendered unnavigable by the ice, together with the last intelligence from the Lakes which was that on thursday last there was not the least appearance of an enemy on this side the narrows of lake george, and but a few at Ticonderoga.  I am clearly of opinion there is no longer any danger of the enemies invading this Country in force, and consequently there is not any necessity of keeping the Militia longer in the field: this opinion induced me to take the sentiments of General Schyler, general Stark, and all the other general Officers and Officers commanding Brigades on this subject, and finding they all agreed with me in opinion. I issued an order of the which the inclosed is a coppy. 
                     I have no intelligence from Colonel Willet since the 28th when he was prepareing to pursue the enemy.  I am exceedingly anxious to hear the result of it.
                     I have advised General Stark to erect two enclosed redoubts on the heights at this place in order to cover the Barracks from a supprise.  This is become more necessary from the apprehensions of the Enemies establishing a post at Ticonderoga; In which case I think it will be prudent, that the two New Hampshire regiments remain at this place, and Tappans at Albany, they can all be commodiously covered—Some Troops will be necessary on the Mohawk river, when the term of inlistment of Colonel Willetts Corps is expired.
                     I intend to return to Albany to morrow, & if after remaining there for two or three days, I find the enemy have returned, I shall proceed to Camp, unless you have further commands for me in this Quarter.
                     
                        Novr 6th
                     
                     
                        Since writing the above I have received a letter from Colonel Willett, Coppy of which is inclosed.  The returns he alludes to were never sent.  The vigilant prudent conduct of the Officer thro the whole affair, was such as reflects the highest honor upon his Military Character—and the essential service he has done his Country will give him a pleasing remembrance in every honest breast.  The number he has taken killed & wounded, with the distressed situation in which he left them, will amount to little short of a total defeat.  Eight days march will scarcely bring them to a Country where they can be supplied with provisions.  I have to acknowledge the receipt of yours of the 30 Ulto & of the 3 inst.  I am most perfectly Your Obedient humble servant
                     
                     
                        Stirling
                     
                  
                  
               